                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA                                  CRIMINAL NO. 20-298

        v.

 STACY GALLMAN


                                           ORDER

       AND NOW, this 3rd day of June, 2021, upon consideration of Defendant’s Motion to

Suppress (Doc. No. 22), the Government’s response (Doc. No. 24), Defendant’s Supplemental

Memorandum of Law (Doc. No. 30), the Government’s supplemental response (Doc. No. 31), and

the evidence presented during the May 11, 2021 evidentiary hearing, and for the reasons set forth

in the accompanying Memorandum, it is ORDERED that Defendant’s motion is DENIED.

IT IS SO ORDERED.



                                                    BY THE COURT:


                                                    /s/ Karen Spencer Marston
                                                    KAREN SPENCER MARSTON, J.
